Exhibit 99.1 VILLAGESUPER MARKET, INC. REPORTS RESULTS FOR THE FIRST QUARTER ENDED OCTOBER 27, 2007 Contact: Kevin Begley, CFO (973) 467-2200, Ext. 220 kevin.begley@wakefern.com Springfield, New Jersey – December 5, 2007– Village Super Market, Inc. (NSD-VLGEA) today reported its results of operations for the first quarter ended October 27, 2007. Net income was $4,298,000 in the first quarter of fiscal 2008, an increase of 2% from the first quarter of the prior year.Net income improved due to higher sales and increased interest income. These improvements were partially offset by a lower gross profit percentage due to increased promotional spending in the first quarter of fiscal 2008. Sales were $263,559,000 in the first quarter of fiscal 2008, an increase of 4.8% from the first quarter of the prior year.Sales increased due to the opening of a new store in Galloway Township, New Jersey on October 3, 2007 and a 3.6% increase in same store sales.Same store sales increased due to improved sales in one store due to the closing of a store by a competitor, higher sales in the Somers Point replacement store, and increased promotional spending in the first quarter of fiscal 2008.These improvements were partially offset by reduced sales in four stores due to three competitive store openings. Village Super Market operates a chain of 25 supermarkets under the ShopRite name in New Jersey and eastern Pennsylvania.On August 11, 2007, the Company acquired the fixtures and lease of a store location in Galloway Township, New Jersey that had been operated by a competitor for $3,500,000.This 55,000 sq. ft. store was extensively remodeled and reopened on October 3, 2007.In addition, the Company opened a new superstore in Franklin Township, New Jersey on November 7, 2007. All statements, other than statements of historical fact, included in this Press Release are or may be considered forward-looking statements within the meaning of federal securities law.The Company cautions the reader that there is no assurance that actual results or business conditions will not differ materially from future results, whether expressed, suggested or implied by such forward-looking statements.The Company undertakes no obligation to update forward-looking statements to reflect developments or information obtained after the date hereof. The following are among the principal factors that could cause actual results to differ from the forward-looking statements: local economic conditions; competitive pressures from the Company’s operating environment; the ability of the Company to maintain and improve its sales and margins; the ability to attract and retain qualified associates; the availability of new store locations; the availability of capital; the liquidity of the Company; the success of operating initiatives; consumer spending patterns; the impact of higher energy prices; increased cost of goods sold, including increased costs from the Company’s principal supplier, Wakefern; the results of litigation; the results of tax examinations; the results of union contract negotiations; competitive store openings; the rate of return on pension assets; and other factors detailed herein and in the Company’s filings with the SEC. VILLAGE SUPER MARKET, INC. CONSOLIDATED CONDENSED STATEMENTS OF OPERATIONS (in Thousands except Per Share Amounts) (Unaudited) 13 Weeks Ended 13 Weeks Ended October 27, 2007 October 28, 2006 Sales $ 263,559 $ 251,469 Cost of sales 193,344 184,091 Gross profit 70,215 67,378 Operating and administrative expense 59,920 57,181 Depreciation and amortization 3,189 2,987 Operating income 7,106 7,210 Interest expense (607 ) (715 ) Interest income 988 769 Income before income taxes 7,487 7,264 Income taxes 3,189 3,044 Net income $ 4,298 $ 4,220 Net income per share 1: Revised Class A common stock: Basic $ .81 $ .80 Diluted $ .65 $ .65 Class B common stock: Basic $ .53 $ .52 Diluted $ .52 $ .51 Gross profit as a % of sales 26.6 % 26.8 % Operating and administrative expense as a % of sales 22.7 % 22.7 % 1 Net income per share is computed utilizing the two-class method.The two-class method is an earnings allocation formula that calculates net income per share for each class of common stock separately based on dividends declared and participation rights in undistributed earnings.Net income per share for the prior period has been revised to reflect the two-class method.
